Citation Nr: 1809469	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability, previously described as status post partial replacement, right knee osteoarthritis.


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from September 1959 to September 1961.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his June 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board; however, in December 2017 the Veteran's representative submitted a statement indicating that the Veteran wished for the scheduled January 2018 Board hearing to be cancelled.  Thus, the hearing request has been considered withdrawn.  See 38 C.F.R. § 20.704 (2017). 

In the January 2018 appellate brief, the Veteran's representative argued that the Veteran should be afforded a VA examination to assess the etiology of a left knee disability.  A claim of entitlement to service connection for a left knee disability is not on appeal, however.  In December 2010, the Veteran filed a claim of service connection for a bilateral knee disability, which was denied in a May 2011 rating decision.  When the Veteran submitted his March 2012 Notice of Disagreement (NOD), he limited his appeal to right knee osteoarthritis.  The Veteran did not file a NOD or new and material evidence addressing a left knee disability within one year of the May 2011 rating decision.  Consequently, the May 2011 rating decision denying entitlement to service connection for a left knee disability became final.  If the Veteran wishes to reopen a claim of entitlement to service connection for a left knee disability, he is encouraged to file a formal claim on VA form 21-526 (Veteran's Application for Compensation or Pension) accompanied by new and material evidence.  38 C.F.R. §§ 3.1(p), 3.155, 3.156, 3.160 (2017).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the remand portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In regards to his right knee disability, the Veteran is presumed sound at entrance into service. 

2.  The Veteran's current right knee disability was not caused by, due to, or aggravated by military service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.
38 U.S.C. §§ 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist in regards to the claim of entitlement to service connection for a right knee disability.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).    Thus, the Board need not discuss any potential issues in this regard.

For the sake of completeness, the Board notes that in the January 2018 appellate brief, the Veteran's representative asserted that the Veteran should have been afforded a knee VA examination.  This assertion appears to be made in error as the record reflects the Veteran was afforded a VA examination to assess his right knee in April 2011.  

The regulations governing this decision were previously provided to the Veteran in the April 2014 Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will only be discussed herein where the Board deems appropriate to do so.

Although the Veteran's right knee osteoarthritis is considered a chronic condition under 38 C.F.R. § 3.309(a), subject to presumptive service connection consideration, neither the Veteran nor his representative has raised such a contention.  Furthermore, the issue is not raised by the evidence of record, as the Veteran's right knee disability was not shown to be chronic in the Veteran's service treatment records, did not manifest within one year of separation of service, and has not been shown to be chronic through continuity of symptomology since separation of service.  The below analysis will focus solely on direct service connection eligibility.
I.  Presumption of Soundness

The Veteran's service treatment records indicate that at a May 1959 enlistment medical examination, he endorsed a history of "trick" or locked knees.  It was noted that the Veteran has undergone a medial meniscectomy surgery in his right knee approximately two years earlier.  The service treatment records are very difficult to read, but it appears that in light of these findings, he was required to return for a subsequent reevaluation in September 1959 prior to initiating active duty.  At that time, the examiner recorded a normal clinical examination of the lower extremities, but noted that the Veteran had previously undergone a right knee orthrotomy for tear of the medical meniscus, for which the cartilage was removed.  The Veteran's right knee had no residual weakness or loss of range of motion.  The right knee was listed as asymptomatic and NCD [not considered disabling].  The Veteran was found to be physically qualified for active duty.

As set forth above, although reports of prior right knee surgery were noted in the May 1959 examination, the Veteran subsequently underwent reevaluation in September 1959, during which the Veteran's lower extremities examination was normal and the right knee was NCD.  According to the examiner's findings, the Board must therefore presume that the Veteran's pre-service right knee disability had healed following surgery without residual disability and that he was sound at service.  In other words, absent a finding of disability on service entry, the legal presumption of soundness attaches.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

Thus, the burden of proof would be on VA to rebut the legal presumption of soundness.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) the disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VA O.G.C. Prec. Op. No. 3-2003.  This burden is a formidable one, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); see also Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  While the record establishes that the Veteran's current right knee disability had its origins prior to service, and suggests that there was no aggravation of the condition during military service; the evidence is not so definite as to satisfy the clear and unmistakable evidentiary standard.  As the evidence does not sufficiently rebut the presumption of soundness, the Veteran is presumed sound at entrance into service regarding his right knee disability.  The Board can proceed with a direct service connection analysis. 

II.  Service Connection 

The Veteran contends that "trauma to his knees during service climbing up and down ship ladders and moving airplanes on the flight deck" contributed to or exacerbated his current right knee osteoarthritis arthritis.  See January 2018 appellate brief; see also March 2012 NOD.  The Veteran's representative admits that the Veteran did not seek treatment for right knee ailments in service, as he assumed the problems would resolve on their own.  See January 2018 appellate brief; see also June 2014 Substantive Appeal lay statement. 

Generally, service connection requires credible evidence of: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a relationship or nexus between the current disability and any injury or disease incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the April 2011 VA examiner has diagnosed the Veteran with right knee osteoarthritis, status post partial replacement.  Thus, the Veteran has experienced a current right knee disability within the appeals period, and the first element of a service connection claim has been satisfied.  Shedden, supra. 

With respect to the second and third elements outlined in Shedden, there is insufficient probative evidence of in-service incurrence or aggravation of the disease or injury at issue; and there is no showing of a causal relationship between the current disability and the disease or injury allegedly incurred or aggravated during service.
With respect to the in-service incurrence or aggravation element, the Veteran states that he damaged his right knee ascending and descending shipboard ladders and physically moving aircraft around the flight deck while in service.  See June 2014 Substantive Appeal lay statement.  The Veteran recalls "at that age, [he] thought any hurt would be improved in a few days without medical assistance."  Id.  The Board finds these lay statements competent insofar as they depict his subjective memories of physical symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness within the limits of their personal observations).  However, the Veteran is not competent to report that these symptoms rose to the level of a clinically significant disease, as he lacks the expertise and training necessary to opine on the etiology or diagnosis of a complex medical matter.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Regarding the credibility of these reports, the Board cannot disregard that the Veteran "denied any problem with the right knee while in AD [active duty]" when discussing his medical history with the April 2011 VA examiner.  This inconsistency with other statements in the record diminishes the probative value of the Veteran's lay statements in this determination.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an veteran's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain).

As the trier of fact, the Board is obligated to weigh the Veteran's subjective statements, discussed above, against the objective medical evidence of record.  Review of the Veteran's service treatment records show no symptoms, complaints, or treatment relevant to the right knee.  Additionally, the Veteran's  September 1961 discharge medical examination recorded normal clinical findings in the lower extremities, without any mention of right knee abnormalities or complaints.  Indeed, the examiner concluded that no physical defects were noted on exit examination.  This absence of right knee complaints or treatment in the September 1961 discharge examination suggests to the Board that the complaints referenced by the Veteran in the June 2014 lay statement were acute and transitory and resolved prior to the Veteran's final discharge examination.  

Considering the record as a whole, the Board finds the objective medical evidence of record, or in this case, the lack thereof, outweighs the Veteran's subjective statements- for which the Board has found less than credible-on the issue of in-service incurrence or aggravation of disease or injury.  This finding is bolstered by the fact that following separation from the service, the Veteran was able to successfully perform physically demanding employment without apparent right knee issues for years.  The Veteran has not satisfied the second element of a service connection claim under Shedden, 381 F.3d at 1167.

Lastly, the record fails to contain any competent, probative evidence causally linking the Veteran's current right knee disability to his military service.  The Veteran was afforded a VA examination in April 2011 to assess the nature and etiology of his right knee disability.  Following an in-person interview, a clinical examination, and review of relevant medical records, the examiner issued a negative nexus opinion concluding that the Veteran's right knee disability was less likely than not caused by, a result of, or aggravated/increased by his military service.  To support his conclusion, the VA examiner offered the following rationale:

Veteran had history of right knee meniscectomy at age 16 after playing basketball with resolution of right knee symptoms 2 years later when he went into AD [active duty].  Veteran had no complaints [and he confirmed this today] of right knee pain while in active duty [review of SMR [service medical records]].  Separation medical examination in 9-14-61 also did not show any notable abnormality in the lower extremities.  Veteran himself reports that his problems started in 1965 after he had been working for several years on the production line of Lockheed Company which was a physically demanding job.  There is no evidence that military service of 2 years permanently increased the right knee condition beyond the natural progression of his right knee condition.  


As the only competent nexus evidence of record, the Board affords the April 2011 VA examiner's opinion significant evidentiary weight in this determination.  Consequently, the Veteran has failed to satisfy the third element of a service connection claim under Shedden, 381 F.3d at 1167.

III.  Conclusion

The Veteran has failed to establish the in-service incurrence or aggravation of disease or injury and medical nexus elements of a service connection claim.  Shedden, 381 F.3d 1166-1167.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of credible support for the Veteran's theory of entitlement, preponderates against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the preponderance of the evidence is against the claim of service connection for a right knee disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  However, given the record before it, as stated previously, the Board finds that the evidence in this case does not reach the level of equipoise.  Unfortunately, the Board concludes that service connection for a right knee disability is not warranted under the law.


ORDER

Entitlement to service connection for a right knee disability is denied. 




[Continued on Next Page]


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In the January 2018 appellate brief, the Veteran's representative requested a new VA examination to assess the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The Veteran's representative argued that the April 2011 VA examination was inadequate for adjudication purposes.  The April 2011 VA examiner found hearing loss for VA purposes in the left ear only.  After acknowledging that the Veteran reported "significant military noise exposure without ear protection...[and] post service occupational noise exposure," the VA examiner declined to issue a nexus opinion on bilateral hearing loss or tinnitus as to do so would require resort to mere speculation.  However, the Veteran's representative has argued that the VA examiner failed to consider the Veteran's reports that he wore hearing protection during post-service noise exposure.  The representative stated, "[t]he Veteran had reported that in his work after service he used hearing protection so noise exposure after service is speculation at best.  It is unclear why the examiner can speculate on this issue and not the etiology of the hearing loss."

As the representative's contention is supported by the VA examiner's recitation of the Veteran's statements during the in-person interview portion of the examination, the Board finds that the Veteran is entitled to a second VA examination to assess the nature and etiology of his claimed bilateral hearing loss disabilities.  See April 2011 VA examination ("Occupationally, he worked at Lockheed factory for 5-6 years, usually with ear protection."); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative). 

 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological examination to assess the nature and etiology of his alleged bilateral hearing loss and tinnitus disabilities.  The examiner is requested to review the electronic claims file, including this REMAND before completing the examination.  The examiner should note such review in the examination report.  

Following the examination, the examiner is requested to opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus, if any, began in or are otherwise etiologically related to his active duty service?

In rendering in an opinion, the examiner is requested to assume that the Veteran utilized hearing protection during his post-service employment.   

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  Thereafter, readjudicate the appeal considering all evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


